 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDEach of the foregoing sums shall accrue interest at the rate of 6 percent perannum,computed in the manner set forth inIsisPlumbing & Healing Co.,138NLRB 716. There shall be deducted from each of the foregoing amounts socialsecurity, income tax withholding, and such other deductions as may be required bythe laws of the United States or the State of Rhode Island.IT Is FURTHER ORDERED, that the amounts herein directed to be paid to EdwardG. Herman and Wesley G. Phipps, shall be paid to the Regional Director forRegion 1 of the National Labor Relations Board, to be held in escrow by said Direc-tor for a period not exceeding 1 year, and during such period he shall affordRespondent an opportunity to examine Herman and Phipps as to their interim earn-ings in excess of those credited in the backpay specifications, if any, or other rea-sons justifying a reduction in the amount of backpay due them, in accordance withexisting Board precedents, and determine the amount thereof, if any. Should anyproper basis for deduction be established, the amount thereof shall be returned toRespondent,and the remainder paid to said discriminatees.The Regional Directorshall,when he has resolved said matters, promptly, and no later than 1 year fromthe date of this Supplemental Decision, report to the Board, the status of these mat-ters at that time.IT IS FURTHER ORDERED that jurisdiction over this proceeding is reserved for thepurpose of determining when Silvio Napolitano and Frank Natale are reinstated asrequired by our Order of November 27, 1964, and what backpay, if any, accrued tothem after May 1, 1965, the terminal date of our computations herein.Salant& Salant,IncorporatedandAmalgamated ClothingWorkers of America,AFL-CIO.Case 06-0-4-2360.Decent-ber 19, 1966DECISION AND ORDEROn September 6, 1966, Trial Examiner A. Bruce Hunt issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-fices and recommending that it cease and desist therefrom and takecertain affirmative action, as set: forth in the attached Trial Exam-iner'sDecision.Thereafter, the Respondent filed exceptions to the'.TrialExaminer's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Brown and Zagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the TrialExamniner's Decision, the Respondent's exceptions and brief, and theentire record in this case, and hereby adopts the findings, conclu-sicls,and recommendations of the Trial Examiner, as modifiedherein.[The Board adopted theTrial Examiner's Recommended Orderwiththe followingmodifications:162 NLRB No. 25. SALANT & SALANT, INC.265[1.Change the period at the end of paragraph 1 (a) to a comma,and add the following: "in a manner violative of Section 8(a) (1)of the National Labor Relations Act."[2.Change the period at the end of the first indented paragraphof the attached notice and add the following: "in a manner violativeof Section 8(a) (1) of the National Labor Relations Act."]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThisproceeding,in which the charge wasfiled on March 21, 1966, and the com-plaint was issuedon May 4, 1966,involves allegationsthat the Respondent, Salant& Salant, Incorporated,violated Section8(a)(1) of the National LaborRelationsAct, as amended,29 U.S.C., Sec. 151,et seq.On July 14, 1966, Trial Examiner A.Bruce Hunt conducted a hearing at Lexington,Tennessee,at which allparties wererepresented by counsel.Upon the entire record andmy observation of the witnesses,Imake the following:FINDINGS OF FACTI.THE RESPONDENTThe Respondent,a New York corporation,manufactures men's clothing at plantswhich it operates in various communities.The two plantsinvolved herein arelocated in Lexington,Tennessee.During a 12-month period preceding issuance ofthe complaint,the Respondent received materials valued in excess of $50,000 whichwere shipped to its Lexington plants directly from points outside Tennessee, andduring the same period the Respondent shipped from those plants to points outsidethat State finished products valued in excessof $50,000. Thereisno dispute, and Ifind, that the Respondent is engaged in commerce within the meaningof the Act.II.THE UNIONAmalgamated Clothing Workers of America, AFL-CIO, is a labor organizationwhich admits to membership employees of the Respondent.III.THE UNFAIRLABOR PRACTICESA. The issuesThe Union is the representative of employees at certain plants which the Respond-ent operates.During January 1966,theUnion commenced an organizational cam-paign at the Respondent'splants in Lexington,Tennessee.The issues are whethercertain conversations which supervisors held with employees constituted violationsof Section 8(a)(1) by the Respondent.B. The uncontradicted evidence in support of the complaintJohn Mays is a supervisor in the shipping room of the Respondent'sHarrisonplant, one of the two plants in Lexington.There are about 18 employees who workin that room under Mays'supervision,and he also supervises five office employees.Seven of Mays'subordinates testified concerning conversations with him duringJanuary and February 1966. Their testimony is uncontradicted because Mays wasnot a witness. I credit the testimony and make the findings which follow. Mays ini-tiated a conversation with Ernest Reed, Jr., asking whether Reed had heard "any-thing about the union" and had "seen any cards being passed around,"but Reeddeclined to participate in a discussion about the organizational activity.Maysinquired of Ralph Deere whether the latter had "heard anything about the uniontrying to come in," to which Deere answered affirmatively, and Mays said that hehoped that Deere knew how to vote. Deere replied that he always tried "to knowhow to vote," and the conversation ended. About 2 weeks later, Mays had a secondconversation with Deere which was substantially like the first one. Mays approachedWillieWoods and asked whether Woods had heard about the Union and whether 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDWoods favored or opposed it. Woods answered that he was not "for it." About 2weeks later, Mays asked Woods whether the latter had heard employees discussingtheUnion and "how they felt about it," to which Woods responded that "some"employees were for the Union and that "some" were against it. Mays asked JohnLee whether Lee knew anything about the Union, and Lee answered in the negative.Nothing else was said. Mays initiated a conversation with Andrew Long, askingwhether Long had heard anything about the Union's organizational efforts, andLong replied that he had heard that one of the Respondent's plants in another townwas being organized. Mays asked Alton Shugart whether the latter had heard any-thing about the Union, and Shugart answered that he had not "heard a thing." Noth-ing else wassaid.Mays asked O. T. Yates what Yates thought about the Union, andYates replied that he did not know anything about it. Mays then asked whetherYates had seen any of the cards, and Yates replied in the negative.Lounelle Grissom is the head of the sewing and finishing room at the Harrisonplant. She supervises about 145 employees and one or more supervisors. She wasnot a witness and my findings in this paragraph are based upon the uncontradictedtestimony of Jerry Reeves, a "bundle boy" who delivers materials to the womenwho operate sewing machines. Upon three occasions soon after the commencementof organizational activity, Grissom talked with Reeves. Grissom approached Reevesand asked whether he had heard anything that she should know about. Reevesanswered negatively, adding "Like what?" Grissom then said, "Well, just anythingyou think I should know about," and repeated the remark. Reeves asked "What?Like talk?" Grissom replied, "Yes," and Reeves said that he had not heard any-thing.Grissom then said that if Reeves should hear anything she wished that hewould let her know. Reeves said, "Okay," and the conversation ended. The word"union" was not used in the conversation, but it is a reasonable inference in viewof the organizational activity, Grissom's later remarks to Reeves, and Grissom'sfailure to testify, that she had the Union in mind and that she solicited Reeves toreport to her anything that he might hear about such activity. I so find. About aweek later, Grissom spoke to Reeves and Edward Horn. Grissom said that theUnion was not any good, that it would not "help anybody," and that probably "you"would not be allowed to vote for it.' About 2 weeks thereafter, Grissom approachedReeves and said that she did not know whether he was working for the Union orhow he felt about it, but that if he had done anything she wished that he would goto the plant's superintendent and square himself. Reeves replied that he had notdone anything and that he did not think that he should go to anyone. Grissom saidthat she wished he would go anyway. Reeves did not go to the superintendent.LouiseWheatley supervises approximately 45 employees at the Respondent'sHanover plant, the larger of its plants in Lexington. She was not a witness and thefindings in this paragraph are based upon the uncontradicted testimony of one ofher subordinates, Carolyn Lee. About February 1, 1966, Wheatley approached Leeand asked whether the latter had "heard the news." Lee asked, "What news?"Wheatley replied, "you know, about the union." Lee then said that she had heardabout it, and Wheatley asked what Lee thought of it. Lee answered that she did notknow, and the conversation ended.C. The conflicting evidence concerning conversationsLois Rhodes is a departmental supervisor at the Harrison plant with approxi-mately 48 subordinates. Lizzie Jowers was one of the latter. According to Jowers,about March 1, 1966, Rhodes asked her whether a representative of the Union hadcalled upon her, to which Jowers replied affirmatively, adding that she was "kind ofafraid to fool with it" because employees "could be hired or fired for different thingsand be for the union all at the same time." Jowers testified further that Rhodesthensaid, "Yes, that's right" and added that "[y]ou girls had better be careful howyou talk about it." On the other hand, Rhodes' version is that Jowers initiated theconversation by volunteering that a union representative had visited her home, towhich Rhodes interjected by asking, "He did?", and that Jowers continued by say-ing that the representative's purpose had been "mostly to interview her son" (a for-mer employee of the Respondent who had quit his employment because it inter-fered with his education) to ascertain how he had been treated as an employee.Rhodes testified further that she said nothing other than to interject the two-word1 Reeves understood Grissom's use of the pronoun to be a reference to him. In cross-examination of Reeves, the Respondent sought to show that Grissom was referring toHorn who is the head mechanic at the Harrison plant. ITorn was not a witness. SALANT & SALANT, INC.267question, that Jowers did not express a fear "to fool with" the Union, and that shedid not say to Jowers that employees should be careful how they talked about it. Icredit Jowers' version of the conversation and find accordingly. She impressed mefavorably while on the witness stand, and Rhodes impressed me unfavorably, Ibelieve that there was more to the conversation than was related by Rhodes andthat Rhodes spoke more than the two words which she attributed to herself.The final incident to be discussed involves Supervisor Rosie Pratt and one of her37 subordinates,Maxine Flowers. According to Flowers, Pratt inquired what shethought of the Union, to which she responded that she did not know, and Pratt thensaid that "You [Flowers] might not ought to sign a union card. If you did youmight get into it." On the other hand, Pratt testified that Flowers initiated the con-versation by inquiring what she should do about the Union, to which Prattresponded that Pratt was not "for it" and that she would "have to make up her ownmind about what she wanted to do," that Pratt could "not tell her what to do."Both Pratt and Flowers, as witnesses, appeared to be testifying truthfully, and myobservation of them plus my analysis of the record do not enable me to resolve theconflict in testimony with any degree of certainty. I conclude that, in this instance,the General Counsel has not borne his burden of proof. In any event, a resolutionof the conflict in his favor would not materially enlarge the Recommended Orderbelow.D. ConclusionsThe Respondent argues in its brief that the "conversations between supervisorsand employees were casual and innocuous," that "the information sought was quitegeneral," that the conversations were not accompanied by expressions of "anti-unionhostility or animosity on the part of the Respondent," that relatively few supervisorsand employees were involved, and, therefore, that no violations of Section 8(a)(1)should be found. I cannot accept the Respondent's characterization of the conversa-tions.It istrue that most of the conversations were very brief, but the brevityappears to have been due to the employees' unwillingness to discuss the organiza-tionalactivities,or to their professed or real lack of knowledge about such activi-ties,not to the supervisors' disinterest in pursuing inquiries which they had initi-ated. It also is true that Supervisor Wheatley's one conversation with an employee,Carolyn Lee, if viewed in isolation, would not warrant an 8(a)(1) order. On theother hand, Supervisor Grissom, who also talked with only one employee, Reeves,initiated at least two of the three conversations that she had with Reeves and herremarks were designed to persuade Reeves to report to her concerning union activ-ities and to coerce Reeves into refraining from such activities. Moreover, Super-visorMays inquired of 7 of the 18 nonclerical employees under his supervision ina search for information concerning the strength of the organizational movement. Ifind that the Respondent violated Section 8(a) (1) by Foreman Mays' conversationswith subordinates; by Forelady Grissom's inquiries of Reeves, her solicitation ofReeves to report to her anything that he might hear, and her suggestion that he callupon the plant's superintendent and square himself; by Forelady Wheatley's in-quiries of Carolyn Lee; and by Forelady Rhodes' inquiry of Jowers and her warningthat employees should be careful how they talked about the Union.Upon the basis of the above findings of fact and upon the entire record, I makethe following:CONCLUSIONS OF LAW1.The Union is a labor organization within the meaning of Section 2(5) of theAct.2.By interfering with, restraining, and coercing employees in the exercise oftheir rights under the Act, the Respondent has engaged in and is engaging in unfairlabor practices affecting commerce within the meaning of Sections 8(a)(1) and 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the entire record and pursuant to Section 10(c) of the Act, and in order toeffectuate the Act's policies, I hereby recommend that the Respondent, Salant & Sal-ant, Incorporated, Lexington, Tennessee, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a) Interrogating and warning employees concerning their union activities.(b) Soliciting employees to report to management concerning the union activitiesof themselves or other employees. 268DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c) In any like or related manner interfering with, restraining, or coercingemployees in the exercise of the rights guaranteed in Section 7 of the Act.2.Take the following affirmative action which is necessary to effectuate the poli-cies of the Act:(a) Post in conspicuous places at its plants in Lexington, Tennessee, including allplaces where notices to employees customarily are posted, copies of the attachednotice marked "Appendix." 2 Copies of said notice, to be furnished by the RegionalDirector for Region 20, after being duly signed by the Respondent's representative,shall be posted by it immediately upon receipt thereof, and be maintained by it forat least 60 consecutive days thereafter. Reasonable steps shall be taken by theRespondent to ensure that said notices shall not be altered, defaced, or covered byany other material.(b)Notify said Regional Director, in writing, within 20 days from the receipt ofthisDecision, what steps the Respondent has taken to comply herewith.32In the event that this Recommended Order is adopted by the Board, the words "aDecision and Order of the" shall be substituted for the words "the Recommended Orderof a Trial Examiner of the" in the notice. In the further event that the Board's Order isenforced by a decree of a United States Court of Appeals, the words "a Decree of theUnited States Court of Appeals Enforcing an Order of the" shall be substituted for thewords "a Decision and Order of the."3In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read : "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT interrogate or warn our employees concerning their unionactivities.WE WILL NOT solicit our employees to report to us concerning the unionactivities of themselves or other employees.WE WILL NOT violate any of the rights which you have under the NationalLabor Relations Act to join a union of your own choice and to engage in unionactivities, or not to join a union and not to engage in such activities.SALANT & SALANT, INCORPORATED,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board's Regional Office, 746 Fed-eral Building, 167 North Main Street, Memphis, Tennessee 38103, Telephone 534-3161.Reno'sHorseshoe Club, Inc.andAmerican Federation of Casinoand GamingEmployees.Case TO-CA-.Jig/..December 19. 19CCDECISION AND ORDEROn September 14, 1966, Trial Examiner Gordon J. Myatt issuedhis Decision in the above-entitled proceeding, finding that Respond-ent had engaged in and was engagingin certainunfair labor prac-ticeswithin the meaning of the National Labor Relations Act, as162 NLRB No. 21.